Taliaferro, J.
dissenting. The stocks and bonds in question had their origin in objects of great public importance — the establishment of a sound currency and the construction of useful public works.
It is obvious that the purpose of tho Legislature, in declaring that they shall not be taxed, was to expedite the sale of them, to induce capitalists to make investments in securities, the value of which should not be impaired by taxation; that purpose should not be defeated by indirection.
The power granted to the city to tax capitalists should be limited to capital liable to taxation. I am of the opinion that bank stock and railroad bonds, exempted by law from taxation, preserve that immunity, in whatever form we may choose to consider them, or by whatever name wo may think proper to designate them; that this immunity is a character or status impressed upon them by law, and which they carry with them into whatever condition they pass.
I do not see that any use that they may be made to subserve can, in any manner, divest them of this inherent quality.
I concur in the opinion of Justice Taliaferro.
W. B, Hyman, Chief Justice.